Name: Commission Regulation (EEC) No 2730/81 of 14 September 1981 establishing a list of agencies in non-member importing countries entitled to issue invitations to tender in the milk and milk products sector
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31981R2730Commission Regulation (EEC) No 2730/81 of 14 September 1981 establishing a list of agencies in non-member importing countries entitled to issue invitations to tender in the milk and milk products sector Official Journal L 272 , 26/09/1981 P. 0025 - 0033 Spanish special edition: Chapter 03 Volume 23 P. 0124 Portuguese special edition Chapter 03 Volume 23 P. 0124 Finnish special edition: Chapter 3 Volume 14 P. 0041 Swedish special edition: Chapter 3 Volume 14 P. 0041 COMMISSION REGULATION (EEC) No 2730/81 of 14 September 1981 establishing a list of agencies in non-member importing countries entitled to issue invitations to tender in the milk and milk products sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by the Act of Accession of Greece, and in particular Articles 13 (3) and 17 (4) thereof, Whereas Article 14 of Commission Regulation (EEC) No 2729/81 of 14 September 1981 laying down special rules implementing the system of import and export licences and the advance fixing of refunds in respect of milk and milk products (2) lays down that invitations to tender may only be recognized where they are issued by one of the public agencies or bodies governed by public law set out in a list to be drawn up; Whereas, in view of trade practice in importing countries in the past and on account of the most recent information available to the Commission, this list may be drawn up as given in the Annex; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 The list of agencies issuing invitations to tender in non-member countries, as referred to in Article 14 of Regulation (EEC) No 2729/81, is given in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 November 1981. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 September 1981. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 148, 28.6.1968, p. 13. (2) See page 19 of this Official Journal. ANNEX List of the organizations referred to in Article 14 >PIC FILE= "T0020811"> >PIC FILE= "T0020812"> >PIC FILE= "T0020813"> >PIC FILE= "T0020814"> >PIC FILE= "T0020815"> >PIC FILE= "T0020816"> >PIC FILE= "T0020817"> >PIC FILE= "T0020818">